Exhibit 10.14

 

SEVERANCE BENEFITS AGREEMENT

 

This SEVERANCE BENEFITS AGREEMENT (the “Agreement”), made this 8th day of
September, 1999 is entered into by and between Gensym Corporation, with its
principal place of business in Cambridge, Massachusetts (the “Company”), and
Carl Schultz (the “Executive”) (together, the “parties”).

 

WHEREAS, the Company wishes to provide the Executive with severance benefits in
the event of the Executive’s separation from the Company under the circumstances
provided for herein;

 

NOW, THEREFORE, in consideration of the Executive’s continued employment by the
Company and other good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

1. Eligibility for Severance Benefits.    In the event the Executive is
discharged from employment by the Company without cause, as that term is defined
in Paragraph 3 below, the Executive shall be entitled to the following severance
benefits:

 

a) Severance Pay.    The Company shall pay the Executive severance pay in an
aggregate amount which is equivalent to six (6) months of the Executive’s annual
base salary in effect on the last day of the Executive’s employment with the
Company (“Separation Date”), less all applicable state and federal taxes. The
severance pay will be paid to the Executive in installments in accordance with
the Company’s regular payroll practices.

 

b) COBRA Benefits.    Effective as of the Separation Date, the Executive shall
be considered to have elected to continue receiving group medical insurance
pursuant to the federal “COBRA” law, 29 U.S.C. §1161 et seq. For a period of six
(6) months after the Separation Date (the “COBRA Benefits Period”), the Company
shall continue to pay the share of the premium for such coverage that is paid by
the Company for active employees similarly-situated to the Effective shall pay
the remaining balance of any premium costs, and all premium costs after the
COBRA Benefits Period, on a monthly basis for as long as, and to the extent
that, the Executive remains eligible for COBRA continuation.

 

2. Severance Benefits Unavailable.    The Executive shall not be entitled to any
severance benefits if the Executive’s employment with the Company is ended under
any of the following circumstances:

 

a) Termination for Cause.    The Executive’s employment is terminated by the
Company for cause, as that term is defined in Paragraph 3 below;

 

b) Termination for Death or Disability.    The Executive’s employment is
terminated as a result of the Executive’s death, or because of the Executive’s
physical or mental disability which renders the Executive unable to perform the
essential functions of the Executive’s job for a period of more than 90 days,
whether or not consecutive, during any 360-day period. A determination of
disability shall be made by a physician satisfactory to both the Executive and
the Company, provided that if the Executive and the Company do not agree on a
physician, the Executive and the Company shall each select a physician and these
two together shall select a third physician, whose determination as to
disability shall be binding on all parties;

 

c) Resignation.    The Executive provides the Company with oral or written
notice of resignation from employment with the Company.

 

3. Cause.    For purposes of this Agreement, “cause” for termination shall be
deemed to exist upon (a) a good faith finding by the Company of the failure of
the Executive to perform his assigned duties for the Company, dishonesty, gross
negligence or misconduct, or (b) the conviction of the Executive of, or the
entry of a pleading of guilty or nolo contendere by the Executive to, any crime
involving moral turpitude or any felony.

 

4. Employment at Will.    Nothing in this Agreement may be construed or
interpreted as an agreement, either expressed or implied, to employ the
Executive for any stated term, and shall in no way alter the at-will nature of
the Executive’s employment with the Company, allowing both the Executive and the
Company to terminate the employment relationship with or without cause at any
time without notice.



--------------------------------------------------------------------------------

5. Entire Agreement.    This Agreement contains and constitutes the entire
understanding and agreement between the parties hereto with respect to severance
benefits and cancels all previous oral and written negotiations, agreements,
commitments, understandings and writings in connection therewith.

 

6. Amendment.    This Agreement shall be binding upon the parties and may not be
abandoned, supplemented, changed or modified in any manner, orally or otherwise,
except by an instrument in writing of concurrent or subsequent date signed by a
duly authorized representative of the parties hereto. This Agreement is binding
upon and shall inure to the benefit of the parties and their respective agents,
assigns, heirs, executors, successors and administrators.

 

7. Validity.    Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal, invalid or
unenforceable, the validity of the remaining parts, terms, or provisions shall
not be affected thereby and said illegal, invalid or unenforceable part, term or
provision shall be deemed not to be a part of this Agreement.

 

8. Applicable Law.    This Agreement shall be governed by and interpreted under
the laws of the Commonwealth of Massachusetts, without regard to conflict of
laws provisions, and is binding upon and shall inure to the benefit of the
parties and their respective agents, assigns, heirs, executors, successors and
administrators. The Executive hereby irrevocably submits to, acknowledges and
recognizes the jurisdiction of the state and federal courts of Massachusetts
(which courts, together with all applicable appellate courts, for purposes of
this Agreement, are the only courts of competent jurisdiction) over any suit,
action, or other proceeding arising out of, under or in connection with this
Agreement.

 

9. Voluntary Assent.    The Executive affirms that no other promises or
agreements of any kind have been made to or with him by any person or entity
whatsoever to cause him to sign this agreement, and that he fully understands
the meaning and intent of this Agreement. The Executive states and represents
that he has had an opportunity to fully discuss and review the terms of this
Agreement with an attorney. The Executive further states and represents that he
has carefully read this Agreement, understands the contents herein, freely and
voluntarily assents to all of the terms and conditions hereof, and signs his
name of his own free act.

 

10. Counterparts.    This Agreement may be executed in two (2) signature
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute but one and the same instrument.

 

IN WITNESS WHEREOF, all parties have set their hand and seal to this Agreement
as of the date written above.

 

/s/ Carl Schultz

--------------------------------------------------------------------------------

  

Date: 9/9/99

Carl Schultz

    

GENSYM CORPORATION

    

By its duly authorized agent

    

/s/ Lowell B. Hawkinson

--------------------------------------------------------------------------------

  

Date: 9/9/99

Lowell B. Hawkinson

    

Title: Chairman & CEO

    